 

THE REGISTERED HOLDER OF THIS UNIT PURCHASE OPTION BY ITS ACCEPTANCE HEREOF,
AGREES THAT THE SECURITIES EVIDENCED BY THIS UNIT PURCHASE OPTION MAY NOT BE
SOLD, TRANSFERED OR ASSIGNED EXCEPT AS HEREIN PROVIDED AND THE REGISTERED HOLDER
OF THIS UNIT PURCHASE OPTION AGREES THAT THE SECURITIES EVIDENCED BY THIS UNIT
PURCHASE OPTION WILL NOT BE SOLD, TRANSFERED, ASSIGNED, PLEDGED OR HYPOTHECATED,
OR BE THE SUBJECT OF ANY HEDGING, SHORT SALE, DERIVATIVE, PUT, OR CALL
TRANSACTION THAT WOULD RESULT IN THE EFFECTIVE ECONOMIC DISPOSITION OF THIS UNIT
PURCHASE OPTION OR THE SECURITIES EVIDENCED BY THIS UNIT PURCHASE OPTION, FOR A
PERIOD OF ONE HUNDRED EIGHTY (180) DAYS FOLLOWING THE EFFECTIVE DATE (DEFINED
BELOW) TO ANYONE OTHER THAN TO ANY MEMBER PARTICIPATING IN THE OFFERING AND THE
OFFICERS OR PARTNERS THEREOF, IF ALL SECURITIES SO TRANSFERRED REMAIN SUBJECT TO
THE LOCK-UP RESTRICTION SET FORTH ABOVE FOR THE REMAINDER OF THE TIME PERIOD.

 

UNIT PURCHASE OPTION

 

FOR THE PURCHASE OF 15,484 UNITS

 

OF INSPIREMD, INC.

 

1. Unit Purchase Option.

 

THIS CERTIFIES THAT, in consideration of $100.00 duly paid by or on behalf of
Dawson James Securities, Inc. (“Dawson” or “Holder”), as registered owner of
this Unit Purchase Option, to InspireMD, Inc. (the “Company”), Holder is
entitled, at any time or from time to time commencing on the 180th day after the
effective date (the “Effective Date”) of the registration statement (the
“Registration Statement”) pursuant to which certain units are offered for sale
to the public (the “Offering”) (the “Commencement Date”), and at or before 5:00
p.m., Eastern Time, on the fifth anniversary of the Effective Date (the
“Expiration Date”), but not thereafter, to subscribe for, purchase and receive,
in whole or in part, up to 15,484 units (the “Units”) of the Company, each Unit
consisting of 15,484 Preferred Shares each convertible into 100 shares of the
Company’s common stock, par value $0.0001 per share (the “Shares”) and 1,548,400
warrants, each to purchase one Share (the “Warrant(s)”). Each Warrant is the
same as the warrants included in the Units being registered for sale to the
public (the “Public Warrants”) under the Securities Act of 1933, as amended (the
“Act”). If the Expiration Date is a day on which banking institutions are
authorized by law to close, then this Unit Purchase Option may be exercised on
the next succeeding day which is not such a day in accordance with the terms
herein. During the period ending on the Expiration Date, the Company agrees not
to take any action that would terminate the Unit Purchase Option. This Unit
Purchase Option is initially exercisable at $41.25 per Unit (or 125% of the
public offering price of the Units being sold in the Offering) so purchased;
provided, however, that upon the occurrence of any of the events specified in
Section 5 hereof, the rights granted by this Unit Purchase Option, including the
exercise price per Unit and the number of Units to be received upon such
exercise, shall be adjusted as therein specified. The term “Exercise Price”
shall mean the initial exercise price or the adjusted exercise price, depending
on the context.

 

 

 

 

2. Exercise.

 

(a) Exercise Procedure. In order to exercise this Unit Purchase Option, the
exercise form attached hereto must be duly executed and completed and delivered
to the Company, together with this Unit Purchase Option and payment of the
Exercise Price for the Units being purchased payable in cash or by certified
check or official bank check. If the subscription rights represented hereby
shall not be exercised at or before 5:00 p.m., Eastern time, on the Expiration
Date, this Unit Purchase Option shall become and be void without further force
or effect, and all rights represented hereby shall cease and expire.

 

(b) Legend. If required by applicable law at the time of any exercise, each
certificate for the securities purchased under this Unit Purchase Option shall
bear a legend as follows unless such securities have been registered under the
Act:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”) or applicable state law. The
securities may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act, or pursuant to an
exemption from registration under the Act and applicable state law.”

 

(c) Cashless Exercise.

 

(i) In lieu of the payment of the Exercise Price multiplied by the number of
Units for which this Unit Purchase Option is exercisable (and in lieu of being
entitled to receive Shares and Warrants) in the manner required by Section 2(a),
the Holder shall have the right (but not the obligation) to convert any
exercisable but unexercised portion of this Unit Purchase Option into Units
consisting of Shares and Warrants (the “Conversion Right”) as follows:

 

(A) Upon exercise of the Conversion Right, the Company shall deliver to the
Holder (without payment by the Holder of any of the Exercise Price in cash) that
number of Shares equal to the quotient obtained by dividing (x) the Value of the
portion of the Unit Purchase Option being converted by (y) the Current Market
Price of a Share.

 

(B) The “Value” of the portion of the Unit Purchase Option being converted shall
equal the remainder derived by subtracting (a) (i) the Exercise Price multiplied
by (ii) the number of Units underlying the portion of this Unit Purchase Option
being converted from (b) the Current Market Value of a Unit multiplied by the
number of Units underlying the portion of the Unit Purchase Option being
converted.

 

(C) As used herein, the term “Current Market Value” per Unit at any date means
the remainder derived by subtracting (x) the exercise price of the Warrants
multiplied by the number of Shares issuable upon exercise of the Warrants
underlying one Unit from (y) the Current Market Price of the Shares multiplied
by the number of Shares underlying the Preferred Shares and underlying the
Warrants included within one Unit.

 

2

 

 

(D) The “Current Market Price” of a Share shall mean (i) if the Shares are
listed on a national securities exchange or quoted the OTC Bulletin Board (or
any successor exchange or entity), the closing or last sale price of the Shares
in the principal trading market for the Shares on the last trading day preceding
the day in question as reported by the exchange or the OTC Bulletin Board, as
the case may be; (ii) if the Shares are not listed on a national securities
exchange or quoted on the OTC Bulletin Board, but are traded in the residual
over-the-counter market, the closing bid price for the Shares on the last
trading day preceding the date in question for which such quotations are
reported by the Pink Sheets, LLC or similar publisher of such quotations; and
(iii) if the fair market value of the Shares cannot be determined pursuant to
clause (i) or (ii) above, such price as the Board of Directors of the Company
shall determine, in good faith.

 

(ii) The Cashless Exercise Right may be exercised by the Holder on any business
day on or after the Commencement Date and not later than the Expiration Date by
delivering the Unit Purchase Option with the duly executed exercise form
attached hereto with the cashless exercise section completed to the Company,
exercising the Cashless Exercise Right and specifying the total number of Units
the Holder will purchase pursuant to such Cashless Exercise Right.

 

3. Transfer.

 

(a) Restrictions—General. The securities evidenced by this Unit Purchase Option
shall not be sold, transferred, assigned, pledged or hypothecated, or be the
subject of any hedging, short sale, derivative, put, or call transaction that
would result in the effective economic disposition of, this Unit Purchase Option
(or any securities underlying this Unit Purchase Option) for a period of one
hundred eighty (180) days following the Effective Date to anyone other than to
any member participating in the offering and the officers or partners thereof,
if all securities so transferred remain subject to the lock-up restriction set
forth above for the remainder of the time period. In order to make any permitted
assignment, the Holder must deliver to the Company the assignment form attached
hereto duly executed and completed, together with the Unit Purchase Option and
payment of all transfer taxes, if any, payable in connection therewith. The
Company shall within three business days transfer this Unit Purchase Option on
the books of the Company and shall execute and deliver a new Unit Purchase
Option or Unit Purchase Options of like tenor to the appropriate assignee(s)
expressly evidencing the right to purchase the aggregate number of Units
purchasable hereunder or such portion of such number as shall be contemplated by
any such assignment.

 

(b) Restrictions—Securities. The securities evidenced by this Unit Purchase
Option shall not be transferred unless and until (i) the Company has received
the opinion of counsel for the Holder that the securities may be transferred
pursuant to an exemption from registration under the Act and applicable state
securities laws, the availability of which is established to the reasonable
satisfaction of the Company, or (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to such
securities has been filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”) and compliance with
applicable state securities law has been established.

 

3

 

 

4. New Unit Purchase Options to be Issued.

 

(a) Partial Exercise. Subject to the restrictions in Section 3 hereof, this Unit
Purchase Option may be exercised or assigned in whole or in part. In the event
of the exercise or assignment hereof in part only, upon surrender of this Unit
Purchase Option for cancellation, together with the duly executed exercise or
assignment form and funds sufficient to pay any Exercise Price, the Company
shall cause to be delivered to the Holder without charge a new Unit Purchase
Option of like tenor to this Unit Purchase Option in the name of the Holder
evidencing the right of the Holder to purchase the number of Units purchasable
hereunder as to which this Unit Purchase Option has not been exercised or
assigned.

 

(b) Loss, Theft, Destruction. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Unit
Purchase Option and of reasonably satisfactory indemnification or the posting of
a bond, the Company shall execute and deliver a new Unit Purchase Option of like
tenor and date. Any such new Unit Purchase Option executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.

 

5. Adjustments. 

 

(a) Exercise Price and Number of Securities. The Exercise Price and the number
of Units underlying the Unit Purchase Option shall be subject to adjustment from
time to time as hereinafter set forth:

 

(i) If after the date hereof, and subject to the provisions of Section 5(c)
below, the number of outstanding Shares is increased by a stock dividend payable
in Shares or by a split-up of Shares or other similar event, then, on the
effective date thereof, the number of Shares underlying each of the Units
purchasable hereunder shall be increased in proportion to such increase in
outstanding shares. In such case, the number of Shares, and the exercise price
applicable thereto, underlying the Warrants underlying each of the Units
purchasable hereunder shall be adjusted in accordance with the terms of the
Warrants. For example, if the Company declares a two-for-one stock dividend and
immediately prior to such dividend this Unit Purchase Option is for the purchase
of one Unit at $10.00 per whole Unit (with each Warrant underlying the Units
being exercisable for $12.00 per share), upon effectiveness of the dividend,
this Unit Purchase Option will be adjusted to allow for the purchase of one Unit
at $10.00 per Unit, each Unit entitling the holder to receive two Shares and two
Warrants (each Warrant exercisable for $6.00 per share).

 

(ii) If after the date hereof, and subject to the provisions of Section 5(c),
the number of outstanding Shares is decreased by a consolidation, combination or
reclassification of the Shares or other similar event, then, on the effective
date thereof, the number of Shares underlying each of the Units purchasable
hereunder shall be decreased in proportion to such decrease in outstanding
shares. In such case, the number of Shares, and the exercise price applicable
thereto, issuable upon exercise of the Warrants included in each of the Units
purchasable hereunder shall be adjusted in accordance with the terms of the
Warrants. For example, if the Company effects a one-for-two stock reverse stock
split and immediately prior to such stock split this Unit Purchase Option is for
the purchase of one Unit at $10.00 per whole Unit (with each Warrant underlying
the Units being exercisable for $12.00 per share), upon effectiveness of the
stock split, this Unit Purchase Option will be adjusted to allow for the
purchase of one Unit at $10.00 per Unit, each Unit entitling the holder to
receive 0.5 Shares and 0.5 Warrants (each Warrant exercisable for $24.00 per
share).

 

4

 

 

(iii) In case of any reclassification or reorganization of the outstanding
Shares other than a change covered by Section 5(a)(i) or 5(a)(ii) hereof or that
solely affects the par value of such Shares, or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding Shares), or in the case of any sale or conveyance to another
corporation or entity of the property of the Company as an entirety or
substantially as an entirety in connection with which the Company is dissolved,
the Holder of this Unit Purchase Option shall have the right thereafter (until
the expiration of the right of exercise of this Unit Purchase Option) to receive
upon the exercise hereof, for the same aggregate Exercise Price payable
hereunder immediately prior to such event plus the aggregate exercise price of
the Shares underlying the Warrants immediately prior to such event, the kind and
amount of shares of stock or other securities or property (including cash)
receivable upon such reclassification, reorganization, merger or consolidation,
or upon a dissolution following any such sale or transfer, by a Holder of the
number of Shares of the Company obtainable upon exercise of this Unit Purchase
Option and the underlying Warrants immediately prior to such event; and if any
reclassification also results in a change in Shares covered by Section 5(a)(i)
or 5(a)(ii), then such adjustment shall be made pursuant to Sections 5(a)(i) or
5(a)(ii) and this Section 5(a)(iii). The provisions of this Section 5(a)(iii)
shall similarly apply to successive reclassifications, reorganizations, mergers
or consolidations, sales or other transfers.

 

(iv) This form of Unit Purchase Option need not be changed because of any change
pursuant to this Section 5, and Unit Purchase Options issued after such change
may state the same Exercise Price and the same number of Units as are stated in
the Unit Purchase Options initially issued pursuant to this Agreement. The
acceptance by any Holder of the issuance of new Unit Purchase Options reflecting
a required or permissive change shall not be deemed to waive any rights to an
adjustment occurring after the Commencement Date or the computation thereof.

 

(b) Substitute Unit Purchase Option. In case of any consolidation of the Company
with, or merger of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger which does not result in any
reclassification or change of the outstanding Shares), the corporation formed by
such consolidation or merger shall execute and deliver to the Holder a
supplemental Unit Purchase Option providing that the holder of each Unit
Purchase Option then outstanding or to be outstanding shall have the right
thereafter (until the stated expiration of such Unit Purchase Option) to
receive, upon exercise of such Unit Purchase Option, the kind and amount of
shares of stock and other securities and property receivable upon such
consolidation or merger, by a holder of the number of Shares of the Company for
which such Unit Purchase Option might have been exercised immediately prior to
such consolidation, merger, sale or transfer. Such supplemental Unit Purchase
Option shall provide for adjustments which shall be identical to the adjustments
provided in this Section 5. The above provision of this Section 5 shall
similarly apply to successive consolidations or mergers.

 

5

 

 

(c) Fractional Interests. The Company shall not be required to issue
certificates representing fractions of Shares or Warrants upon the exercise of
the Unit Purchase Option, nor shall it be required to issue scrip or pay cash in
lieu of any fractional interests, it being the intent of the parties that all
fractional interests shall be eliminated by rounding any fraction up to the
nearest whole number of Warrants, Shares or other securities, properties or
rights.

 

6. Reservation and Listing. The Company shall at all times reserve and keep
available out of its authorized Shares, solely for the purpose of issuance upon
exercise of the Warrants underlying the Unit Purchase Option, such number of
Shares or other securities, properties or rights as shall be issuable upon the
conversion or exercise thereof. The Company further covenants and agrees that
upon exercise of the Warrants underlying the Unit Purchase Option and payment of
the respective Warrant exercise price therefor, all Shares and other securities
issuable upon such exercise shall be duly and validly issued, fully paid and
non-assessable and not subject to preemptive rights of any stockholder. As long
as the Unit Purchase Option shall be outstanding, the Company shall use its best
efforts to cause all (i) Units issuable upon exercise of the Unit Purchase
Option, and (ii) Shares issuable upon exercise of the Warrants included in the
Units issuable upon exercise of the Unit Purchase Option to be listed (subject
to official notice of issuance) on all securities exchanges (or, if applicable
on the OTC Bulletin Board or any successor trading market) on which the Shares
issued to the public in connection with the Offering may then be listed and/or
quoted; provided, however, that the Company shall only be required to comply
with (i) above to the extent the Units issued to the public in the Offering are
still listed on a securities exchange. 

 

7. Certain Notice Requirements.

 

(a) Right to Notice. Nothing herein shall be construed as conferring upon the
Holders the right to vote or consent as a stockholder for the election of
directors or any other matter, or as having any rights whatsoever as a
stockholder of the Company. If, however, at any time prior to the expiration of
the Unit Purchase Option and its exercise, any of the events described in
Section 7(b) shall occur, then, in one or more of said events, the Company shall
give written notice of such event at least fifteen days prior to the date fixed
as a record date or the date of closing the transfer books for the determination
of the stockholders entitled to such dividend, distribution, conversion or
exchange of securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up or sale. Such notice shall specify
such record date or the date of the closing of the transfer books, as the case
may be. Notwithstanding the foregoing, the Company shall deliver to each Holder
a copy of each notice given to the other stockholders of the Company with
respect to the events enumerated in Section 7(b) at the same time and in the
same manner that such notice is given to all stockholders, even if less than
fifteen days.

 

(b) Enumerated Events. The Company shall be required to give the notice
described in this Section 7 upon one or more of the following events: (i) if the
Company shall take a record of the holders of its Shares for the purpose of
entitling them to receive a dividend or distribution payable otherwise than in
cash, or a cash dividend or distribution payable otherwise than out of retained
earnings, as indicated by the accounting treatment of such dividend or
distribution on the books of the Company, or (ii) the Company shall offer to all
the holders of its Shares any additional shares of capital stock of the Company
or securities convertible into or exchangeable for shares of capital stock of
the Company, or any option, right or warrant to subscribe therefor, or (iii) a
dissolution, liquidation or winding up of the Company (other than in connection
with a consolidation or merger) or a sale of all or substantially all of its
property, assets and business shall be proposed.

 

6

 

 

(c) Change in Exercise Price. The Company shall, promptly after an event
requiring a change in the Exercise Price pursuant to Section 5 hereof, send
notice to the Holders of such event and change (the “Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s
President and Chief Financial Officer.

 

(d) Notice Delivery. All notices, requests, consents and other communications
under this Unit Purchase Option shall be in writing and shall be deemed to have
been duly made when hand delivered, or mailed by express mail or private courier
service: (i) If to the registered Holder of the Unit Purchase Option, to the
address of such Holder as shown on the books of the Company, or (ii) If to the
Company, to the following address or to such other address as the Company may
designate by notice to the Holders:

 

InspireMD, Inc.

Menorat Mamaor 4

Tel Aviv 67448 Israel

Facsimile: +972 3 6917691

Attn: Chief Financial Officer

 

8. Registration Rights. 

 

(a) Covenant to Register the Shares.

 

(i) If requested in writing by the Holder, the Company agrees to register for
resale the Shares underlying the Units (including the Shares underlying the
Warrants included in the Units) (collectively, the “Registrable Securities”).
The Holder may only make one demand request pursuant to this Section 8(a). The
Company will use commercially reasonable efforts to file a short-form
registration statement on Form S-3 (the “Form S-3”) with the Commission covering
the resale of the Registrable Securities pursuant to Rule 415(a)(1)(i) within
thirty (30) days after the Company is eligible to use such Form S-3. The Company
shall bear all fees and expenses attendant to the registration of the
Registrable Securities pursuant to this Section. The Company agrees to use its
commercially reasonable efforts to cause the Form S-3 filing required herein to
become effective promptly. Notwithstanding anything to the contrary, the
obligations of the Company pursuant to this Section 8 shall terminate on the
fifth anniversary of the effective date of the Registration Statement pursuant
to which the Offering is being made.

 

7

 

 

(b) General Terms. 

 

(i) Indemnification. The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holders within the meaning
of Section 15 of the Act or Section 20 (a) of the Securities Exchange Act of
1934, as amended (“Exchange Act”), against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which any of them may become subject under the Act, the Exchange
Act or otherwise, arising from such registration statement but only to the same
extent and with the same effect as the provisions pursuant to which the Company
has agreed to indemnify the Placement Agent contained in Section 9 of the
Placement Agency Agreement between the Placement Agent and the Company, dated as
of June 30, 2016. The Holder(s) of the Registrable Securities to be sold
pursuant to such registration statement, and their successors and assigns, shall
severally, and not jointly, indemnify the Company, against all loss, claim,
damage, expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which they may become subject under the Act, the
Exchange Act or otherwise, arising from information furnished by or on behalf of
such Holders, or their successors or assigns, in writing, for specific inclusion
in such registration statement to the same extent and with the same effect as
the provisions contained in Section 9.C of the Placement Agency Agreement
pursuant to which the Placement Agent has agreed to indemnify the Company.

 

(ii) Exercise of Unit Purchase Option. Nothing contained in this Unit Purchase
Option shall be construed as requiring the Holder(s) to exercise their Unit
Purchase Option prior to or after the initial filing of any registration
statement or the effectiveness thereof.

 

(iii) Documents Delivered to Holders. The Company shall deliver promptly to each
Holder participating in the offering requesting the correspondence and memoranda
described below and to the managing underwriter, if any, copies of all
correspondence between the Commission and the Company, its counsel or auditors
and all memoranda relating to discussions with the Commission or its staff with
respect to the registration statement and permit each Holder and underwriter to
do such investigation, upon reasonable advance notice, with respect to
information contained in or omitted from the registration statement as it deems
reasonably necessary to comply with applicable securities laws or rules of
FINRA. Such investigation shall include access to books, records and properties
and opportunities to discuss the business of the Company with its officers and
independent auditors, all to such reasonable extent and at such reasonable
times, during normal business hours, as any such Holder shall reasonably
request.

 

(iv) Underwriting Agreement. The Company shall enter into an underwriting
agreement with the managing underwriter(s), if any, selected by any Holders
whose Registrable Securities are being registered pursuant to this Section 8,
which managing underwriter shall be reasonably satisfactory to the Company. Such
agreement shall be reasonably satisfactory in form and substance to the Company,
each Holder and such managing underwriters, and shall contain such
representations, warranties and covenants by the Company and such other terms as
are customarily contained in agreements of that type used by the managing
underwriter. The Holders shall be parties to any underwriting agreement relating
to an underwritten sale of their Registrable Securities. Such Holders shall not
be required to make any representations or warranties to or agreements with the
Company or the underwriters except as they may relate to such Holders, their
Shares and their intended methods of distribution.

 

8

 

 

(v) Documents to be Delivered by Holder(s). Each of the Holder(s) participating
in any of the foregoing offerings shall furnish to the Company a completed and
executed questionnaire provided by the Company requesting information
customarily sought of selling security holders.

 

(vi) Damages. Should the registration or the effectiveness thereof required by
Section 8 hereof be delayed by the Company or the Company otherwise fails to
comply with such provisions, the Holder(s) shall, in addition to any other legal
or other relief available to the Holder(s), be entitled to obtain specific
performance or other equitable (including injunctive) relief against the
threatened breach of such provisions or the continuation of any such breach,
without the necessity of proving actual damages and without the necessity of
posting bond or other security.

 

9. Miscellaneous.

 

(a) Amendments. The Company and Dawson may from time to time supplement or amend
this Unit Purchase Option without the approval of any of the Holders in order to
cure any ambiguity, to correct or supplement any provision contained herein that
may be defective or inconsistent with any other provisions herein, or to make
any other provisions in regard to matters or questions arising hereunder that
the Company and Dawson may deem necessary or desirable and that the Company and
Dawson deem shall not adversely affect the interest of the Holders. All other
modifications or amendments shall require the written consent of and be signed
by the party against whom enforcement of the modification or amendment is
sought.

 

(b) Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Unit Purchase
Option.

 

(c) Entire Agreement. This Unit Purchase Option (together with the other
agreements and documents being delivered pursuant to or in connection with this
Unit Purchase Option) constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings of the parties, oral and written, with respect to the subject
matter hereof.

 

(d) Binding Effect. This Unit Purchase Option shall inure solely to the benefit
of, and shall be binding upon, the Holder and the Company and their permitted
assignees, respective successors, legal representative and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Unit Purchase Option or any
provisions herein contained.

 

(e) Governing Law. This Unit Purchase Option shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
giving effect to conflict of laws. The Company hereby agrees that any action,
proceeding or claim against it arising out of, or relating in any way to this
Unit Purchase Option shall be brought and enforced in the courts of the State of
New York or of the United States of America for the Southern District of New
York, and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 7 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company and the Holder agree
that the prevailing party(ies) in any such action shall be entitled to recover
from the other party(ies) all of its reasonable attorneys’ fees and expenses
relating to such action or proceeding and/or incurred in connection with the
preparation therefor.

 

9

 

 

(f) Waivers. The failure of the Company or the Holder to at any time enforce any
of the provisions of this Unit Purchase Option shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Unit Purchase Option or any provision hereof or the right of the Company or
any Holder to thereafter enforce each and every provision of this Unit Purchase
Option. No waiver of any breach, non-compliance or non-fulfillment of any of the
provisions of this Unit Purchase Option shall be effective unless set forth in a
written instrument executed by the party or parties against whom or which
enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.

 

(g) Counterparts. This Unit Purchase Option may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Such counterparts may be delivered by
facsimile transmission or other electronic transmission.

 

(h) Exchange Agreement. As a condition of the Holder’s receipt and acceptance of
this Unit Purchase Option, Holder agrees that, at any time prior to the complete
exercise of this Unit Purchase Option by Holder, if the Company and Dawson enter
into an agreement (the “Exchange Agreement”) pursuant to which they agree that
all outstanding Unit Purchase Options will be exchanged for securities or cash
or a combination of both, then Holder shall agree to such exchange and become a
party to the Exchange Agreement.

 

[Balance of page intentionally left blank]

 

10

 

 

IN WITNESS WHEREOF, the Company has caused this Unit Purchase Option to be
signed by its duly authorized officer as of the 7th day of July, 2016.

 

  InspireMD, Inc.         By: /s/ Craig Shore   Name: Craig Shore   Title: Chief
Financial Officer

 

 

 

 

Form To Be Used To Exercise Unit Purchase Option

 

InspireMD, Inc.

[____]

[____]

Attn: Chief Financial Officer

 

Date:                           , 201

 

The undersigned hereby elects irrevocably to exercise all or a portion of the
within Unit Purchase Option and to purchase          Units of [_____], Inc., and
hereby makes payment of $            (at the rate of $           per Unit) in
payment of the Exercise Price pursuant thereto. Please issue the Shares and
Warrants comprising the Units as to which this Unit Purchase Option is exercised
in accordance with the instructions given below.

 

or

 

The undersigned hereby elects irrevocably to convert its right to purchase
           Units purchasable under the within Unit Purchase Option by surrender
of the unexercised portion of the attached Unit Purchase Option (with a “Value”
based of $            based on a “Market Price” of $          ). Please issue
the securities comprising the Units as to which this Unit Purchase Option is
exercised in accordance with the instructions given below.

 

      Signature        

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name:       (Print in Block Letters)         Address:    

 

NOTICE: THE SIGNATURE TO THIS FORM MUST CORRESPOND WITH THE NAME AS WRITTEN UPON
THE FACE OF THE WITHIN UNIT PURCHASE OPTION IN EVERY PARTICULAR WITHOUT
ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE GUARANTEED BY A
BANK, OTHER THAN A SAVINGS BANK, OR BY A TRUST COMPANY OR BY A FIRM HAVING
MEMBERSHIP ON A REGISTERED NATIONAL SECURITIES EXCHANGE.

 

 

 

 

Form To Be Used To Assign Unit Purchase Option

 

ASSIGNMENT

 

(To be executed by the registered Holder to effect a transfer of the within Unit
Purchase Option)

 

FOR VALUE RECEIVED,           does hereby sell, assign and transfer unto
           the right to purchase          Units of [_____], Inc., (the
“Company”) evidenced by the within Unit Purchase Option and does hereby
authorize the Company to transfer such right on the books of the Company.

 

Dated:                   , 201

 

      Signature        

 

NOTICE: THE SIGNATURE TO THIS FORM MUST CORRESPOND WITH THE NAME AS WRITTEN UPON
THE FACE OF THE WITHIN UNIT PURCHASE OPTION IN EVERY PARTICULAR WITHOUT
ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE GUARANTEED BY A
BANK, OTHER THAN A SAVINGS BANK, OR BY A TRUST COMPANY OR BY A FIRM HAVING
MEMBERSHIP ON A REGISTERED NATIONAL SECURITIES EXCHANGE.

 

 

 

 

